Citation Nr: 9910642	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  93-19 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Associate Counsel



INTRODUCTION

The veteran had active service from November 1923 to November 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) from a March 1992 rating decision of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for the cause of the veteran's 
death.  In July 1995 and December 1996, the Board remanded 
this matter for additional development of the evidence


REMAND

When this matter first came to the Board, the record 
contained no service medical records prior to 1942 and no 
post-service medical records, other than an August 1991 
Certificate of Death, indicating that the veteran died from 
chronic congestive heart failure at age 86 at Wilford Hall 
USAF Medical Center, Lackland Air Force Base, Texas.  

Therefore, the Board remanded the matter in July 1995 for 
additional development of the evidence, to include requesting 
all additional service medical records from the National 
Personnel Records Center (NPRC), as well as the terminal 
hospital report from Wilford Hall USAF Medical Center.  The 
Board also noted that the veteran had over 24 years of active 
military service and that it appeared that he had been 
treated post-service as a military retiree at military 
medical facilities.  As such, the Board directed the RO to 
contact military medical facilities, including Brooke Army 
Medical Center (AMC) at Fort Sam Houston and the USAF Medical 
Center at Randolph Air Force Base, for copies of all post-
service treatment records pertaining to the veteran.

The record shows that the RO contacted the Brooke AMC and the 
USAF Medical Center at Randolph Air Force Base; both 
facilities responded that they had no treatment records 
pertaining to the veteran.  Likewise, the RO contacted the 
NPRC and requested any additional service medical records; in 
September 1995, the NPRC responded that no additional records 
were available.  

Also pursuant to the Board's remand, the RO contacted Wilford 
Hall USAF Medical Center and requested a copy of the August 
1991 terminal hospitalization summary.  That facility 
forwarded a copy of the requested report to the RO and the 
matter was then returned to the Board.

On completion of its second review of the record, the Board 
observed that the August 1991 terminal hospitalization report 
from Wilford Hall USAF Medical Center indicated that the 
veteran had been previously treated at that facility.  As the 
records of the prior treatment (at a Federal government 
facility) had not been associated with the claims folder, the 
Board again remanded the matter in December 1996 and directed 
the RO to contact Wilford Hall and secure copies of all 
treatment records pertaining to the veteran since his 
separation from service.  

In a January 1997 letter apparently submitted in response to 
the December 1996 Board remand, the appellant indicated that 
she had personally contacted Wilford Hall Medical Center and 
had been informed that they had sent the veteran's medical 
records to NPRC, as they retired records after five years.  
She provided the address for NPRC in her letter and indicated 
that she hoped the RO would obtain the veteran's records.

In February 1997, the RO again contacted Wilford Hall USAF 
Medical Center and requested copies of all treatment record 
pertaining to the veteran "from date of first treated until 
death."  The RO also asked the facility that "[i]f you no 
longer have these records [please] tell us where they are."  
That facility responded by again submitting a copy of the 
terminal hospitalization summary, but no other records.  They 
did not indicate that additional records were unavailable, 
nor did they furnish an explanation as to the location of any 
additional records.  No additional attempt was made by the RO 
to locate such records or obtain an explanation from Wilford 
Hall.  The matter was again returned to the Board.

Under 38 U.S.C.A. §§ 5106 and 5107(a), VA has an obligation 
to develop all pertinent evidence in the possession of the 
Federal government.  Counts v. Brown, 
6 Vet. App. 473, 476- 478 (1994); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992); VA O.G.C. Prec. Op. No. 12-95, 60 
Fed. Reg. 43,186 (1995) (providing that failure to consider 
records in VA possession at the time of the decision, while 
not actually in the record, may constitute clear and 
unmistakable error).  

In this case, as set forth above, the August 1991 
hospitalization report explicitly refers to prior periods of 
hospitalization and outpatient treatment at Wilford Hall.  
Moreover, the record contains a copy of a letter from a 
military physician indicating that the veteran had been 
treated at Wilford Hall in the Fall of 1973 for prostate 
cancer.  In view of these and other indications, it appears 
that there may be substantial post-service treatment records 
from Wilford Hall which have not yet been associated with the 
claims folder.  As the RO has not yet attempted to obtain 
these records from NPRC, regrettably, another remand is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(a Board remand confers on a claimant, as a matter of law, 
the right to compliance with the remand order and imposes on 
VA a concomitant duty to ensure compliance with the terms of 
such order).  

Under the circumstances of this case, and to insure the 
appellant every measure of due process, further efforts 
should be taken to complete the development which was the 
subject of the December 1996 remand.  Thus, the case is again 
REMANDED for the following action:

The RO should make every effort to secure 
copies of all of the veteran's post-
service treatment records from Wilford 
Hall USAF Medical Center.  If such 
records are unavailable at that facility, 
the RO should contact the NPRC or other 
appropriate repository, and request 
copies of all post-service treatment 
records pertaining to the veteran.  All 
efforts to obtain such records should be 
documented in the claims folder.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought on appeal is not granted, the appellant and 
her representative should be provided a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further review, 
if in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (the 
U.S. Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  Also, VBA Adjudication 
Procedure Manual, M21-1, Part IV, directs the RO to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).


